Citation Nr: 1635038	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-11 753	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 4, 2009, for the award of a 20 percent rating for pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

The RO issued a statement of the case in December 2015; the Veteran did not file a substantive appeal.


CONCLUSION OF LAW

The criteria for filing a formal appeal for an earlier effective date for an increased evaluation for pulmonary tuberculosis have not been met.  38 C.F.R. §§ 20.200, 20.202 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  

In October 2014, the matter of entitlement to an increased rating for pulmonary tuberculosis, presently rated as 20 percent disabling, came before the Board, at which time, it dismissed the appeal, per the Veteran's request.  38 C.F.R. § 20.204 (2015).  However, the issue of entitlement to an earlier effective date for the award of an increased evaluation for that disability had not been fully developed by the RO, despite the filing of a Notice of Disagreement.  Accordingly, the Board remanded that issue so that a statement of the case could be issued pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  

An appeal consists of a timely filed Notice of Disagreement, and after a statement of the case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2015).  A Substantive Appeal consists of a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals) or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2015).   

In December 2015, the RO issued a statement of the case which addressed the earlier effective date issue.  The Veteran did not thereafter file a VA Form 9 or any other Substantive Appeal of that issue.  Therefore, an appeal does not exist on the earlier effective date issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The appeal is dismissed.



		
PAUL SORISIO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


